Citation Nr: 1820811	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  10-13 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acne disorder, to include as due to herbicides exposure.  

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a vision/eye disorder.  

4.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II (diabetes).

5.  Entitlement to an initial rating in excess of 20 percent for sciatic neuropathy of the right lower extremity.

6.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling prior to August 9, 2010, and as 70 percent disabling thereafter.  

7.  Entitlement to an increased rating for a lumbosacral strain, evaluated as 10 percent disabling prior to April 2, 2010, and as 20 percent disabling thereafter.  

8.  Entitlement to an increased rating in excess of 30 percent for benign premature heartbeats.  

9.  Entitlement to an increased rating in excess of 10 percent for gastric ulcer disease.  

10.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).

11.  Entitlement to retroactive Combat-Related Special Compensation (CRSC).  


REPRESENTATION

Veteran represented by:	Hugh D. Cox, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1966 to November 1969 and from June 1971 to June 1988, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009, May 2010 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified at a hearing before a Veterans Law Judge (VLJ) in July 2015.  That VLJ has left the Board.  In January 2018, the Veteran was offered another hearing before a current Veterans Law Judge.  To date, neither the Veteran nor his attorney has responded to the letter.  A transcript of the previous hearing is associated with the claims file and has been reviewed.

The Board remanded the claims in March 2016 for additional development.  

The issues of service connection for an acne disorder and vision/eye disorder and increased ratings for gastric ulcer and benign premature heartbeats addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has no current diagnosis of bilateral hearing loss for VA purposes.

2.  For the entire appeal period, the Veteran's PTSD has been characterized by occupational and social impairment with deficiencies in most areas, suicidal ideation, difficulty adapting to stressful circumstances, and inability to establish and maintain effective relationships; however, total occupational and social impairment has not been shown.

3.  Throughout the appeal, considering his complaints of pain, pain on motion, and functional loss, the Veteran's lumbar spine disability is manifested by lumbar spine disability with forward flexion limited to 30 to 60 degrees, but not anklylosis or incapacitating episodes requiring bedrest.

4.  Throughout the appeal, the Veteran's back disability is productive of neurological impairment of the left lower extremity that results in disability analogous to mild incomplete paralysis of the sciatic nerve.

5.  Throughout the appeal period, the Veteran's right lower extremity peripheral neuropathy has been manifested by no more than moderate incomplete paralysis of the sciatic nerve.

6.  The Veteran's diabetes mellitus requires the use of insulin and a restricted diet, but does not require the regulation of activities.

7.  The evidence of record does not demonstrate that the Veteran's service-connected disabilities alone render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

2.  The criteria for an initial rating of 70 percent rating, but no more, for PTSD prior to August 9, 2010, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, DC (DC) 9411 (2017).

3.  The criteria for a rating in excess of 70 percent for PTSD for the period from August 9, 2010, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, DC (DC) 9411 (2017).

4.  Throughout the appeal, the criteria for a rating of 20 percent, but not more, for a lumbar spine disability have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a DCs 5237 (2017).


5.  The criteria for an initial rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.119, DC (DC) 7913 (2017).

6.  The criteria for an initial rating in excess of 20 percent for right lower extremity sciatic neuropathy have not been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. § 4.124a, DCs (DCs) 8599-8520 (2017).

7.  Throughout the appeal, the criteria for a separate 10 percent evaluation for left-sided mild incomplete paralysis of the sciatic nerve have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§  4.123, 4.124, 4.124a; Diagnostic Code 8520 (2017).

8.  The criteria for a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claim

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. §5107(b).

The Veteran seeks service connection for bilateral hearing loss, which he asserts was caused by in-service noise exposure.  Service records reflect that the Veteran served as a motor transportation operator for 19 years in the Army.  VA considers the rating of motor transportation operator to be associated with at least a moderate probability of noise exposure.

For VA compensation purposes, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran was afforded an audiological examination in October 2016.  The audiological examination results do not establish current hearing loss for the Veteran as defined by 38 C.F.R. § 3.385.  Upon examination, the pure tone thresholds in his right ear were 5, 15, 25, 30, and 30 decibels, at 500, 1000, 2000, 3000 and 4000 Hz respectively.  The pure tone thresholds in his left ear were 5, 5, 25, 35, and 35 decibels, at 500, 1000, 2000, 3000 and 4000 Hz respectively.  Maryland CNC speech recognition scores were 100 percent for both ears.  The audiologist noted there was no ratable hearing loss in either ear.  

The evidence of record does not contain a current diagnosis of bilateral hearing loss which meets the criteria for a hearing disability for VA purposes.  See Palzczewski v. Nicholson, 21 Vet. App. 174 (2007).  As such, service connection must be denied. 

II.  Increased Rating Claims

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. §§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

First, the Veteran is service-connected for PTSD is rated as 50 percent disabling prior to August 9, 2010, and 70 percent thereafter.  He claims that his disability is more severe than what is reflected by such ratings.

Evaluations for psychiatric disabilities are assigned pursuant to 38 C.F.R. § 4.130.  Under the general rating formula for mental disorders,  a 70 percent rating for PTSD contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

Finally, a 100 percent disability rating is warranted for PTSD resulting in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In a January 2006 VA psychiatry treatment record, the Veteran admitted to hearing (auditory) voices.  A GAF of 45 was assigned.  

In April 2007, the Veteran underwent a VA examination.  The Veteran reports being anxious, tense, and hypervigilant.  The Veteran indicated he has a lot of depression, loss of energy, and loss of interest.  Following an examination, the examiner remarked the Veteran was a neatly groom, normally behaved individual.  The examiner noted the Veteran had no hallucinations, delusions, paranoia, or ideas of reference.  Furthermore, he was not suicidal or homicidal.  The examiner noted symptoms including depression, loss of energy, nightmares, intrusive memories, and isolation.  A GAF of 50 was assigned.

The Veteran received another VA examination in December 2008.  The Veteran was noted to be working 25 to 30 hours per week as a janitorial supervisor and was able to undertake all ADLs.  Furthermore, the Veteran described some difficulty with attention and concentration, but the examiner noted no gross dementia during the interview.  Following examination, the VA physician noted the Veteran looked his stated age and he was alert, oriented, and cooperative.  No sign of a thought disorder, loosened associations, flight of ideas, hallucinations, delusions, obsessions, compulsions, or phobias were noted.  The Veteran has moderate to severe insomnia, anger and irritability issues, decreased energy, frequent crying spells, suicidal ideation without plan, and panic attacks two to three times per week.  The Veteran's insight and judgment appeared somewhat superficial but adequate, and his intellectual capacity appeared grossly intact.  The examiner noted that the Veteran had a moderate to severe impairment in social, recreational, occupational, and familial adjustment and assigned a GAF of 40.  

The Veteran was afforded a VA examination on August 2010.  The Veteran reported panic attacks, vague thoughts of suicide, nightmares, intrusive thoughts, and sleep impairment.  The Veteran denied homicidal ideations.  Mental status evaluation shows a clean appearance, unremarkable psychomotor, unremarkable speech, cooperative and attentive attitude, constricted affect, anxious mood, attention disturbance, unremarkable thought process, unremarkable thought content, no delusions, adequate judgment, and adequate insight.  There is no evidence of hallucinations, obsessions, or ritualistic behavior.  The examiner noted there is no evidence of total occupational and social impairment.  However, the examiner noted the Veteran's PTSD symptoms resulted in deficiencies in concentration, isolation from family, anxiety, and depression.  A GAF of 50 was assigned.

In a September 2015 mental health treatment record, the Veteran reported his mood as fair and described himself as a loner.  He noted his mood changes daily, indicating he likes to stay alone in his room to sometimes going out with his wife.  The Veteran reported hearing voices but denied visual hallucinations and paranoia.  He denied suicidal and homicidal ideations.  The psychiatrist noted he was appropriately groomed and alert to time and place.  His thought process was coherent and logical.

The Veteran was afforded a VA PTSD examination in October 2016.  The Veteran reported enjoying church, restaurants, community events, and limited travel.  Following an examination and review of the claims file, the examiner noted symptoms attributable to the Veteran's PTSD included anxiety and chronic sleep impairment.  The examiner noted that the best description of the Veteran's current psychiatric impairment is that his symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

Prior to August 9, 2010, the Veteran's symptoms have a marked level of inconsistency.  Although it appears that he sometimes has symptoms approximating the 50 percent criteria, he exhibits severe symptoms such as suicidal ideations and hallucinations representative of the 70 percent criteria on several occasions.  Giving the Veteran the benefit of the doubt, the Board finds that a 70 percent rating, but no more, is warranted throughout the appeal period.  Specifically, the record indicates that the Veteran has exhibited occupational and social impairment in most areas; however, his symptoms do not rise to the level of total occupational and social impairment.  See 38 C.F.R. §§ 4.3, 4.7 (2017).

After August 9, 2010, the Board finds that, collectively, the above-described evidence does not document that the Veteran's PTSD symptoms result in total occupational and social impairment.  Indeed, the evidence, notably the October 2016 VA examination, reflects that throughout the period under consideration, the Veteran's psychiatric symptoms primarily have included anxiety and chronic sleep impairment.  

While the Veteran has reported increased problems with anxiety and sleep impairment, he has not displayed grossly inappropriate behavior, persistent danger of hurting himself or others, or intermittent ability to perform activities of daily living, including minimal personal hygiene.  There is evidence that the Veteran continued to experience some auditory hallucinations; however, there is no indication that he acted or responded to them.  There is no evidence the Veteran had homicidal or suicidal ideation.  While the record indicates that the Veteran is generally a "loner" and that he has difficulties in his relationships with his spouse, it does not tend to suggest total social impairment.  For instance, he also reported enjoying going out with his wife, attending church, community events, and spending time with his grandchildren.  Furthermore, he is currently employed as a janitorial supervisor.  Thus, the evidence weighs against a finding of total social and occupational impairment.

Based on the above, the Board finds that a rating in excess of 70 percent is not warranted for any period of time covered by the appeal.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence during the appeal period is against the Veteran's claim for a disability rating in excess of 70 percent for his service-connected PTSD, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Next, the Veteran asserts that a rating in excess of 10 percent is warranted for a lumbosacral spine disability prior to April 2, 2010, and 20 percent thereafter.  The Veteran's disability is now rated under DCs 5299-5237, applicable to lumbar strain and IVDS.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes).  See 38 C.F.R. § 4.71a, DC 5235-5242.

Under the Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating will be assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating will be assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating will be assigned for unfavorable ankylosis of the entire spine.  Id.

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2017).

For VA purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2017).

The IVDS Rating Formula provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

Private and VA records show continuing complaints of low back pain.

The report of a February 2002 VA general medical examination shows range of motion testing reflecting forward flexion to 95 degrees, extension to 35 degrees, right lateral flexion to 40 degrees, left lateral flexion to 40 degrees, right lateral rotation to 35 degrees, and left lateral rotation to 35 degrees each with pain, fatigue, and weakness.  

The Veteran was afforded another VA examination in August 2010.  The Veteran denied any flare-ups.  Range of motion testing of the thoracolumbar spine reflects forward flexion to 40 degrees, extension to 10 degrees, right lateral flexion to 30 degrees, left lateral flexion to 20 degrees, right lateral rotation to 40 degrees, and left lateral rotation to 40 degrees each with pain.  The examiner noted the Veteran's complaints of pain but stated that there was no loss of motion secondary to pain, weakness, or lack of endurance.  The Veteran also reported severe pain that radiated to both of his lower extremities.  On muscle strength testing, the Veteran had normal strength and there was no reduction on muscle strength or muscle atrophy.  The examiner reported that the Veteran exhibited no guarding, spasm, bowel movements, or ankylosis.  

In February 2011, the Veteran underwent a VA examination.  The Veteran denied any flare-ups.  Range of motion testing of the thoracolumbar spine reflects forward flexion to 50 degrees, extension to 20 degrees, right lateral flexion to 25 degrees, left lateral flexion to 27 degrees, right lateral rotation to 28 degrees, and left lateral rotation to 28 degrees each with pain.  The examiner noted there was no loss of motion secondary following repetitions.  The examiner noted no incapacitating episodes within the previous twelve months.  Upon objective examination, the examiner reported no spasm, atrophy, guarding, pain, tenderness, or weakness

In October 2016, the Veteran was afforded another VA examination.  The Veteran reported feeling sharp pain that radiated down his left leg, usually in the morning.  The Veteran denied flare-ups and bowel or bladder incontinence.  Range of motion testing of the thoracolumbar spine reflects forward flexion to 90 degrees, extension to 30 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 30 degrees each with pain.  The examiner noted the noted pain does not cause functional loss.  Moreover, there was no evidence of pain on weight bearing.  On muscle strength testing, the Veteran had normal strength and there was no reduction on muscle strength, ankylosis, or muscle atrophy.  Spasms were noted; however, they do not result in abnormal gait or abnormal spinal contour.  Testing revealed mild left lower extremity radiculopathy.

After a review of the evidence of record, the Board finds that the evidence shows that throughout the appeal the Veteran's low back disability was manifested by pain that most closely approximates limitation of flexion to between 30 and 60 degrees.  Moreover, the October 2016 VA examination report shows that the Veteran denied having flare-ups of his back disability.

In addition, throughout the appeal, given the Veteran's complaints of left lower extremity pain and radiculopathy and the diagnostic findings, his back disability has been productive of neurologic impairment of the left lower extremity that results in disability analogous to mild incomplete paralysis of the sciatic nerve, warranting a separate 10 percent rating, and no more, under Diagnostic Code 8520.

Next, the Veteran contends that he is entitled to an initial rating in excess of 20 percent for his diabetes mellitus.

The Veteran's diabetes mellitus type II is rated under the diagnostic criteria for diabetes mellitus.  38 C.F.R. § 4.119, DC 7913. Under DC 7913, diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, is rated as 20 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated as 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated as 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated as 100 percent disabling.

A May 2010 private physician statement notes the Veteran's diabetes requires insulin and restricted diet, or oral hypoglycemic agent and restricted diet.

Private and VA treatment records show no evidence, or suggestion, the Veteran was instructed to regulate his activities in order to treat his diabetes.  For example, in an April 2015 treatment record, the Veteran noted regular physical activity and denied low blood sugar.  

Following an October 2016 VA diabetes mellitus examination, the examiner noted the Veteran was treated with oral hypoglycemic agents and a restricted diet.  The examiner noted the Veteran did not require regulation of his activities.

Therefore, because the evidence of record shows that the Veteran's diabetes mellitus does not require the regulation of activities at any point in time during the course of the appeal, the Board finds that the Veteran's current diabetes mellitus symptoms do not more closely approximate the rating criteria for a rating in excess of 20 percent under DC 7913.

For these reasons, an initial rating in excess of 20 percent for diabetes mellitus is not warranted.

Finally, the Veteran's sciatic neuropathy of the right lower extremity has been rated as 20 percent disabling pursuant to 38 C.F.R. § 4.124, DCs 8599-8520.

Under DC 8520, mild incomplete paralysis of the sciatic nerve, warrants a 10 percent rating.  Moderate incomplete paralysis of the sciatic nerve warrants a 20 percent rating.  Moderately severe incomplete paralysis warrants a 40 percent rating.  Severe paralysis, with marked muscular atrophy, warrants a 60 percent rating.  Complete paralysis where the foot dangles and drops, there is no active movement possible below the knee, and flexion of knee is weakened or (very rarely) lost warrants an 80 percent rating.

The words "slight," "mild," "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Private and VA medical records do not reflect continuing treatment for neuropathy.

The February 2011 VA examination revealed sensory deficits of right sided neuropathy.  The examination revealed decreased vibration of lateral aspect of leg and foot.

The Veteran was afforded a VA examination in October 2016.  There was no showing of constant pain, intermittent pain, or paresthesias and/or dysesthesias.  The VA examiner found normal 2+ reflexes in the right knee and ankle.  Muscle strength was normal of 5/5 with no muscle atrophy.  The examination of the lower extremity nerves was normal.

In light of the above, the Board determines that the evidence does not support ratings in excess of 20 percent.  A rating in excess of 20 percent requires at least a moderately severe disability.  The medical records do not suggest incomplete paralysis that is moderately severe or severe incomplete paralysis, with marked muscular atrophy, as required to warrant the next higher ratings.  Indeed, the October 2016 examiner specifically did not find incomplete paralysis that was moderately severe or severe paralysis with marked muscular atrophy.

Consequently, the Board determines that a preponderance of the evidence is against a rating in excess of 20 percent for right sciatic neuropathy.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and the increased rating claims must be denied.  38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 4.3, 4.7.

III.  TDIU

The Veteran contends that his service-connected disorders prevent him from engaging in substantially gainful employment and, therefore, that he is entitled to a total disability rating.

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2017).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are the veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).

The Veteran's service-connected disabilities satisfy the schedular criteria for TDIU.  38 C.F.R. § 4.16(a).

In October 2015, the Veteran submitted correspondence from a human resources representative at Budd Group, informing that the Veteran has been actively employed since 2009.  The employer attached payroll information.  In the October 2016 VA PTSD examination report, the examiner noted that the Veteran was employed as a janitor in a school.  The Veteran denied any work related problems and stated he wants to continue to working.

In this case, the Veteran asserts that he is unable to work because of the severity of his service-connected disabilities.  However, having reviewed the record, the Board finds that based on the evidence of record, TDIU is not warranted as the Veteran is currently working and therefore not unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.


ORDER

Service connection for bilateral hearing loss is denied.

Subject to the law and regulations governing payment of monetary benefits, throughout the appeal, a rating of 70 percent, but not higher, for PTSD is granted.

Subject to the law and regulations governing payment of monetary benefits, throughout the appeal, a rating of 20 percent, but not higher, for back disability, is granted.

An initial rating in excess of 20 percent for diabetes mellitus is denied.

An initial rating in excess of 20 percent for a sciatic neuropathy is denied.

Subject to the law and regulations governing payment of monetary benefits, a separate 10 percent rating for mild incomplete paralysis of the sciatic nerve of the left lower extremity, is granted.

A TDIU is denied.


REMAND

In the March 2016 Board remand, the RO was directed to obtain VA opinions to assess the severity of benign premature heartbeat and gastric ulcers, and his claims of service connection for an acne disorder and vision/eye disorder.  Although the Veteran was afforded VA examinations in October 2016, the Board finds these examination reports to be inadequate for adjudication purposes.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, a remand is necessary to acquire adequate medical opinions.

With regard to the Veteran's acne disorder, although the examiner provided a current diagnosis, he failed to address any in-service incurrence or provide a nexus opinion.  As such, a new etiological opinion must be obtained.

The October 2016 eye examination indicated a negative nexus opinion because there was no evidence of eye disabilities during his separation examination.  However, the Board notes the Veteran reported having eye trouble upon separation examination in March 1988.  Upon clinical examination, the Veteran's eyes were noted as abnormal.  Moreover, in May 1982, the Veteran complained of decreased vision in his right eye, and in November 1986, the Veteran complained of a blurry right eye.  As such, the examiner's opinion is inadequate and a new etiological opinion must be obtained.

On October 2016 VA heart examination, the Veteran was noted as not having congestive heart failure.  No exercise METs testing was performed, no interview-based METs test was performed, and no opinion on the Veteran's current METs level was provided.  The examiner also provided no detail of the Veteran's current left ventricular ejection fraction level.  As such, the October 2016 examiner did not provided the necessary level of detail for adjudication purposes, specifically the Veteran's current METs level and left ventricular ejection fraction level.  Accordingly, this examination is inadequate and a new VA examination and opinion must be obtained.

Finally, the October 2016 gastric ulcer examiner did not fully comply with the March 2016 remand instructions.  Notably, the examiner did not opine whether the Veteran's ulcer symptomatology is mild, moderate, moderately severe, or severe.  Therefore, a new VA examination and opinion must be obtained.

A review of the claims file also reveals that the RO did not substantially comply with the Board's prior remand instructions regarding the claim for CRSC.  Stegall v. West, 11 Vet. App. 268 (1998).  Per the March 2016 Board remand instructions, the RO failed to issue a statement of the case in regards to the claim for CRSC.  Therefore, a remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any pertinent, outstanding VA and identified private treatment records and associate them with the claims file.

If possible, the Veteran himself should submit any pertinent new evidence regarding the conditions at issue in order to expedite the claim.

2.  Schedule the Veteran for a VA examination to determine the etiology of any current skin disorder.  The claims file, including a copy of this Remand, must be made available to and reviewed by the examiner.  All indicated tests and studies are to be performed.

Identify all current skin disorders.

Is it at least as likely as not that any skin disorder had onset during the Veteran's service, or is otherwise related to service, to include as a result of presumed exposure to agent orange?

Is it at least as likely as not that any skin disorder is caused by or aggravated by a service-connected disorder?

A complete rationale must be provided for any opinions expressed.  

3.  Schedule the Veteran for a VA eye examination to determine the etiology of any current vision/eye disorder.  The claims file must be made available to and reviewed by the examiner.  All indicated tests and studies are to be performed.

Identify all current eye and/or vision disorders.

Is it at least as likely as not that any eye/vision disability, other than refractive errors, had onset during the Veteran's service, or is otherwise related to service?

Is it at least as likely as not that any current eye/vision disability, other than refractive errors, is caused by or aggravated by a service-connected disorder?

A complete rationale must be provided for any opinions expressed.  

4.  Schedule the Veteran for a VA examination to determine the current severity of his benign premature heartbeats.  The claims file, including a copy of this Remand, must be made available to and reviewed by the examiner.  All indicated tests and studies should be performed, and all findings should be set forth in detail.

The examiner must provide an assessment of exercise capacity in terms of METs; left ventricular function; and commentary on the presence, or lack thereof, of chronic congestive heart failure, and its frequency.

A complete rationale must be provided for any opinions expressed.  

5.  Schedule the Veteran for an appropriate examination in order to assess the current severity of his service-connected gastric ulcer.  The entire claims file, including a copy of the remand, must be made available to the examiner.  All findings and conclusions should be set forth in a report.

6.  Then readjudicate the appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

7.  The Veteran and his representative must be provided with a SOC regarding the CRSC issue and advised of the appropriate time limits to perfect an appeal.  The issue should only be returned to the Board if an appeal is perfected.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


